Citation Nr: 0625978	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for the residuals of an 
infectious disease, claimed as meningitis.

2. Entitlement to service connection for bilateral hearing 
loss, to include as secondary to meningitis. 


REPRESENTATION

Veteran represented by: Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to April 1946 
and from October 1950 to March 1951. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In March 2004, the veteran testified before the 
undersigned Veterans Law Judge.

This case was remanded in July 2004 for further development 
which was subsequently accomplished.  Therefore, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  There is competent medical evidence that meningitis 
originated from the Vincent's infection and tonsillitis noted 
in-service.

2.  There is medical evidence of record relating hearing loss 
to noise exposure in service. 


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, meningitis was 
incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005). 

2.  Resolving doubt in the veteran's favor, bilateral hearing 
loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp. 2005).  Given the favorable 
outcome as noted below, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Service Connection

The veteran claims service connection for the residuals of an 
infectious disease, claimed as meningitis, and bilateral 
hearing loss.  In support of his contentions, the veteran 
testified that the he had meningitis shortly after he was 
discharged from his initial period of service and that it was 
related to the tonsillitis and Vincent's infections diagnosed 
in service.  He contends that hearing loss is secondary to 
meningitis, or alternatively, related to noise exposure in 
service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be granted on a secondary basis. 
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2005).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records show indications of tonsillitis and 
Vincent's infection upon entrance and in September 1945, 
October 1945, April 1946, and November 1946.  The veteran's 
separation examination from his first period of service in 
1946 notes that the veteran's ears still bother him.  

After the veteran's first period of service, a September 1946 
VA hospital record shows that the veteran was discharged 
after treatment for meningitis.  A telegram dated September 
1, 1946 from the VA hospital in Marion, Illinois states that 
the veteran was critically ill and suffering from meningitis. 
   
The veteran's discharge examination in March 1951 showed a 
finding of otitis media, recurrent type.  

A June 2001 letter from the veteran's private physician 
states that the veteran was diagnosed with meningitis after 
his discharge which caused hearing loss.  The physician 
stated that as the veteran has gotten older, hearing loss, 
balance, and inner ear complications have become problematic 
and are complications of meningitis.  

In a December 2002 VA audiology examination, the veteran 
stated that he had hearing loss and dizziness.  He reported 
that his hearing is better in his left ear and that his 
hearing loss became noticeable 10 years ago.  The examiner 
diagnosed the veteran with bilateral asymmetric sensorineural 
hearing loss.  The examiner stated that it is unlikely that 
the hearing loss is related to the veteran's military 
service. The examiner based this opinion on the fact that the 
veteran himself reported that the hearing loss only became 
noticeable 10 years ago and that the veteran's hearing tested 
while in service was normal and unchanged between 1946 and 
1951.  The examiner also stated that the veteran's increase 
in age maybe a contributing factor to the hearing loss.  The 
examiner also noted that the a March 1951 service medical 
record noted a diagnosis of otitis media, however, the 
examiner found that the current hearing loss was 
sensorineural.  The examiner opined that it is possible that 
the veteran may have experienced some hearing loss in the 
high frequencies in the armed forces, however, the veteran 
himself stated that the he noticed hearing loss only 10 years 
ago so it is  unlikely that the current hearing loss is 
related to the veteran's military service.      

In another December 2002 VA audiology examination, the 
veteran was diagnosed with bilateral hearing loss.  The 
examiner opined that the it is not possible to say how much 
of the veteran's hearing loss is secondary to military 
service and how much occurred after service. The examiner 
stated that it is very likely that meningitis caused some of 
his hearing loss, and it is likely that some of his hearing 
loss was caused by being a mortar crewman and not wearing 
hearing protection. 
At a March 2004 hearing, the veteran testified that he was 
hospitalized for an infection shortly before his discharge in 
1946 and shortly after service, he was diagnosed with 
meningitis.  The veteran stated that he had reduced hearing 
in 1950 when he returned to service for his second period of 
active duty, but did not complain about it.  The veteran 
testified that he started to notice hearing loss about six or 
seven years ago and also that he noticed some hearing loss 
when he first left the service in 1946.  

At a January 2005 VA examination, the veteran reported that 
he contracted meningitis soon after service.  Additionally, 
he stated that he experiences hearing loss, more so in the 
last four to five years.  The veteran also reported balance 
problems.  The examiner noted that the veteran was diagnosed 
with Vincent's infection in service, and that it was possible 
that this condition may have not been treated completely and 
possibly responsible for meningitis.  The examiner also 
stated that the veteran had hearing loss which can be caused 
by meningitis, however, since the veteran's records show that 
he had problems with his ear prior to the meningitis 
diagnosis, it is unlikely that his hearing problems are 
caused by meningitis.  The examiner opined that the veteran's 
hearing problems are related to noise exposure. 

In a December 2005 VHA letter, an infectious disease 
specialist reviewed the claims file.  Based on a review of 
the claims file, including service medical records and the 
veteran's testimony of his symptoms after service, the 
physician concluded that the veteran very likely had 
bacterial meningitis.  The physician stated that the bacteria 
causing tonsillitis and Vincent's angina can cause 
meningitis, and attached medical research and support for 
this contention.  The physician opined that it is very likely 
that the infectious microorganism which caused the veteran's 
contagious meningitis in September 1946 originated from an 
oropharyngeal (or otic) infection that occurred during the 
veteran's military service, including the Vincent's 
tonsillitis infection.  The physician noted that bacterial 
meningitis causes hearing loss in about 20 percent of cases.  

In a December 2005 VHA letter, a neurologist reviewed the 
claims file and noted the opinions of the an infectious 
disease expert who attributed the veteran's hearing loss to 
meningitis.  The physician stated that though there was 
little doubt that the veteran had meningitis in 1946.  
However, the physician found many causes for the veteran's 
hearing loss.  The physician opined that it is very unlikely 
that the late progression of the hearing loss, which probably 
began about twelve years ago, is in any way related to 
meningitis which occurred in 1946.  The physician states that 
there is no strong support for belated cochlear damage, and 
that hearing loss and occasionally sudden deafness are early 
and severe manifestations of meningitis.   

Service Connection for Meningitis

A review of the medical evidence shows that service 
connection for meningitis is warranted.  First, the Board 
notes that there is conclusive evidence, a telegram from the 
hospital and a hospital discharge record, showing that the 
veteran had meningitis in September 1946 - 4 months after 
discharge.  Next, though there is no evidence of a diagnosis 
of meningitis in service, when a disease is diagnosed after 
discharge, service connection may be when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In the veteran's claim for service connection 
for meningitis, there is probative medical evidence that the 
Vincent's infection and tonsillitis caused the meningitis.  
The Board specifically notes the December 2005 VHA opinion 
from an infectious disease specialist stating that it is very 
likely that the infectious microorganism which caused the 
veteran's contagious meningitis in September 1946 originated 
from an oropharyngeal (or otic) infection occurring during 
the veteran's military service, including from the Vincent's 
infection or tonsillitis.  The Board finds that the medical 
evidence shows that the meningitis diagnosed after service 
was part of a disease process that began in service.  As 
there is no medical evidence to the contrary and resolving 
doubt in favor of the veteran, the Board finds that service 
connection for meningitis is warranted.        

Service Connection for Hearing Loss

A review of the medical evidence shows that service 
connection for bilateral hearing loss is warranted.  There is 
no evidence of hearing loss in service, including in entrance 
and separation examinations.  Additionally, there is no 
evidence of hearing loss until the December 2002 VA audiology 
examination.  

However, as previously noted, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. 
§ 3.310(a).  In this case, the probative medical evidence 
does not relate the current bilateral hearing loss as 
secondary to meningitis.  In a December 2005 VHA letter, a 
neurologist found many causes for the veteran's hearing loss.  
The physician opined that it is very unlikely that hearing 
loss, which probably began about twelve years ago, is in any 
way related to meningitis which occurred in 1946 due to the 
late progression of the disease.  Additionally, the 
specialist noted that hearing loss and occasionally sudden 
deafness are early and severe manifestations of meningitis, 
thus indicating that hearing loss would have been noticeable 
at that time.  The specialist opined that it is very unlikely 
that the late progression, probably beginning approximately 
12 years ago based on the medical evidence and the veteran's 
statements on previous examinations, is any way related to 
meningitis in 1946.  The specialist further noted is no 
strong support for belated cochlear damage.  Therefore, the 
medical evidence of record specifically finds that it is 
unlikely that the hearing loss is related to the service-
connected meningitis. 

The Board notes that a December 2002 VA audiology examination 
report indicated that it was not possible to say how much of 
the veteran's hearing loss is secondary to military service 
and how much occurred after service. The examiner stated that 
it is very likely that meningitis caused some of his hearing 
loss, and it is likely that some of his hearing loss was 
caused by being a mortar crewman and not wearing hearing 
protection.  

The Board recognizes that the opinions of a VA infectious 
disease specialist who stated that the bacterial meningitis 
causes hearing loss in about 20 percent of cases and the 
veteran's private physician who stated that hearing loss is a 
complication of meningitis.  However, while the VA infectious 
disease specialist stated that bacterial meningitis caused 
hearing loss in 20 percent of cases; she did not state 
whether meningitis caused hearing loss specifically in the 
veteran.  Additionally, the veteran's private physician's 
opinion that hearing loss is a complication of meningitis was 
unsupported by any further explanation or clinical evidence.  
Therefore, the Board declines to accept these opinions as 
probative on the issue of whether meningitis caused the 
bilateral hearing loss.

The veteran asserted, alternatively, that the current 
bilateral hearing loss was caused by noise exposure in 
service.  The veteran states that he experienced noise 
exposure in service and fired mortars during training.

A review of the medical evidence shows that service 
connection for hearing loss due to noise exposure is 
warranted.  In this regard, the Board specifically notes the 
findings of the December 2002 VA examiner who opined that it 
is not possible to say how much of the veteran's hearing loss 
is secondary to military service and how much occurred after 
service.  The examiner stated that it is very likely that 
meningitis caused some of his hearing loss, and it is likely 
that some of his hearing loss was caused by being a mortar 
crewman and not wearing hearing protection.  Additionally, a 
January 2005 VA examiner found that the veteran's hearing 
problems are related to noise exposure.  Therefore, resolving 
doubt in the veteran's favor, hearing loss was incurred in 
service due to noise exposure and the claim is granted.


ORDER

Service connection for the residuals of an infectious 
disease, claimed as meningitis is granted.

Service connection for bilateral hearing loss is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


